F I L E D
                                                                United States Court of Appeals
                                                                        Tenth Circuit
                                        PUBLISH
                                                                       April 3, 2007
                    UNITED STATES CO URT O F APPEALS               Elisabeth A. Shumaker
                                                                       Clerk of Court
                                 TENTH CIRCUIT



 M IGU EL AN GEL TO RRES DE LA
 CRU Z,

               Petitioner-A ppellant,
          v.                                             No. 06-9515
 DOUGLAS M AURER, District
 Director, United States Immigration
 and Naturalization Service, Denver,
 Colorado, * and ALBERTO R.
 GONZALES, Attorney General,

               Respondents-Appellees.



           PETIT ION FOR R EV IEW OF AN ORDER OF THE BUREAU
                       OF IM M IGR ATION APPEALS
                         (D .C . N O. 00-C V-1658-JLK )
                          (Agency N o. A43 780 280)


Submitted on the Briefs: **

Jim Salvator, Lafayette, Colorado, for Petitioner-A ppellant.




      *
        Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Douglas
M aurer replaces Joseph Greene as a respondent in this case.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
W illiam J. Leone, United States Attorney, and M ark S. Pestal, Assistant United
States Attorney, for Respondents-Appellees.


Before TA CH A, Chief Judge, HA RTZ, and TYM KOVICH, Circuit Judges.


T YM K O VIC H, Circuit Judge.


      M iguel Angel Torres de la Cruz (Torres), a native and citizen of M exico,

was admitted into the United States as a lawful permanent resident on October 30,

1992. After an August 6, 1999 state court conviction in Utah for possession of a

controlled substance (cocaine), the then-Immigration and Naturalization Service

(INS) 1 initiated removal proceedings against him in December 1999. He was

found to have committed a removable offense and ordered removed.

      In this appeal, Torres asserts four claims: (1) his state conviction is not a

controlled substance offense under the recent holding in Salinas v. United States,

547 U.S. 188 (2006), and thus does not constitute a removable offense; (2) his

state misdemeanor conviction for possession cannot constitute an aggravated

felony within the meaning of the Immigration and Naturalization Act (INA); (3)

the immigration court’s interpretation of 8 U.S.C. § 1229b(d)(1), the so-called

“stop-time” rule, violates his right to due process and equal protection; and (4) his


      1
         The enforcement functions of the INS were reconstituted as U.S.
Immigration and Customs Enforcement during the pendency of this case. For the
sake of clarity, we will continue to refer to the agency as the IN S throughout this
opinion.

                                         -2-
removal proceedings violate the Vienna Convention and an INS regulation on

consular notification rights.

      Lacking jurisdiction over Torres’s first tw o claims, we DISM ISS them.

W hile retaining jurisdiction over his remaining two claims, we find they lack

merit, DENY the petition for review , and AFFIRM the order of removal.

                     I. Background and Procedural H istory

      This case began in December of 1999 when the INS charged that Torres

was removable for committing an “aggravated felony” under 8 U.S.C.

§ 1227(a)(2)(A)(iii), and a “controlled substance” violation under 8 U.S.C.

§ 1227(a)(2)(B)(i), based on his Utah state guilty plea to simple possession of

cocaine in August of 1999. During his removal hearings, the INS dropped the

“aggravated felony” count as a basis for removal. On February 7, 2000, an

immigration judge (IJ) found that Torres had a “controlled substance” conviction

and was removable under § 1227(a)(2)(B)(i), determined that he was ineligible for

cancellation of removal, and ordered him removed to M exico. On appeal, the

Board of Immigration Appeals (BIA) considered Torres’s challenges to the IJ

decision and found them to be without merit in an order dated August 16, 2000.

      On September 1, 2000, a U tah sentencing court modified Torres’s

conviction from a felony to a misdemeanor. Based on the state court’s action, on




                                         -3-
September 29, 2000, 2 Torres filed a motion to reopen the proceedings with the

BIA to challenge his removability. The BIA denied the motion as w ithout merit

on February 8, 2001.

      Because he was in custody, Torres filed a habeas action in U.S. District

Court for the District of Colorado on August 21, 2000. W hile the habeas petition

was initiated prior to the BIA’s denial of his motion to reopen, Torres later

amended his petition to include the arguments presented before the BIA in his

motion to reopen. The case was later held in abeyance pending the Supreme

Court’s decision in INS v. St. Cyr, 533 U.S. 289 (2001).

      In January 2006, the case was transferred to this court and converted to a

petition for review pursuant to the REAL ID Act of 2005, Pub. L. No. 109–13,

Div. B, § 106(a), (c), 119 Stat. 231, 310 (2005).

                                 II. Jurisdiction

      B efore addressing M r. Torres’s claims, our threshold inquiry is whether w e

have jurisdiction to consider this appeal. Congress has provided an avenue for

direct review of final orders of removal through petitions for review in courts of

appeals. 8 U.S.C. § 1252(a)(1); Berrum-Garcia v. Com fort, 390 F.3d 1158, 1162

(10th Cir. 2004). Indeed, “petitions for review filed with the court of appeals are

the sole and exclusive means of review of most administrative orders of removal.”



      2
       Although Torres’s motion was dated September 2, 2000, it was time-
stamped by the BIA on September 29, 2000.

                                         -4-
Ferry v. Gonzales, 457 F.3d 1117, 1131 (10th Cir. 2006) (internal quotation

omitted).

      Although Torres failed to file a petition for review within thirty days of

either of the BIA’s final orders of removal as required by 8 U.S.C. § 1252(b)(1),

the REAL ID Act cures this defect. Torres’s appeal is premised on his habeas

petition filed in the district court under 28 U.S.C. § 2241. The REAL ID Act

directs that habeas petitions (1) challenging a final order of removal, and (2)

w hich w ere pending in the district courts before the effective date of the REAL

ID Act, like Torres’s, are to be transferred to the appropriate court of appeals as a

petition for review under §1252 notwithstanding the failure to comply with

§ 1252(b)(1)’s thirty-day requirement. Pub. L. No. 109–13, Div. B at § 106(c),

119 Stat. at 310 (“The court of appeals shall treat the transferred case as if it had

been filed pursuant to a petition for review under such section 242, except that

subsection (b)(1) [the thirty-day deadline] of such section shall not apply.”); see

Schmitt v. M aurer, 451 F.3d 1092, 1095 (10th Cir. 2006).

      Here, the BIA ordered Torres removed on A ugust 16, 2000. Torres then

timely filed his habeas petition challenging that final order of removal in the

district court on August 21, 2000. The district court later granted his motion to

amend the habeas petition to include arguments considered by the BIA in its

denial of the motion to reopen on November 14, 2000. These arguments therefore




                                          -5-
fall within the language of the transfer provision. 3 The habeas petition is

therefore considered a petition for review over both BIA decisions and our

jurisdiction is found under 8 U.S.C. § 1252. See Schmitt, 451 F.3d 1092,

1094–95.

      Notwithstanding the foregoing, we only retain jurisdiction over claims

challenging a final order of removal “if the alien has exhausted all administrative

remedies available . . . as of right.” 8 U.S.C. § 1252(d)(1). W e have recognized

that “[n]eglecting to take an appeal to the BIA constitutes a failure to exhaust

administrative remedies as to any issue that could have been raised, negating the

jurisdiction necessary for subsequent judicial review.” Soberanes v. Com fort, 388

F.3d 1305, 1308–09 (10th Cir. 2004). Accordingly, we have jurisdiction only

over those claims that were presented to the BIA and were properly appealed to

this court through Torres’s habeas petition.

      Under this framework, we are deprived of jurisdiction over Torres’s first

tw o claims.

A.    Controlled Substance O ffense

      Torres’s first claim challenges whether his drug possession conviction is a

“removable offense” after Salinas, 547 U.S. 188 (2006). Salinas holds that a



      3
         The district court initially granted Torres’s amendment before the BIA
issued its final order. Because the BIA failed to issue a timely final order, once
the final order was issued, the district court considered it incorporated into the
habeas petition.

                                         -6-
conviction for simple possession of a controlled substance is not a “controlled

substance offense” for purposes of the United States Sentencing Guidelines

because the Guidelines expressly define the offense to require a trafficking

elem ent. 547 U.S. at 188. Considering that Salinas was decided more than five

years after his agency proceedings were completed, Torres obviously could not

have invoked Salinas in the first instance before the BIA .

      In his motion to reopen, however, Torres generally charged that the

reclassification of his state conviction as a misdemeanor renders the offense

incapable of serving as a basis of removal under 8 U.S.C § 1227(a)(2)(B)(i). H e

argued that the offense fell under the “functional equivalent” of the Federal First

Offender Act 4 and that the “offense is not a deportable offense.” A.R. at 15.

Nevertheless, where a specific issue was not addressed in administrative

proceedings in the manner it is now addressed before us, general statements in the

notice of appeal to the BIA are insufficient to constitute exhaustion of

administrative remedies. See Ramani v. Ashcroft, 378 F.3d 554, 560 (6th Cir.

2004). Accordingly, Torres’s broad assertions in his motion to reopen are not

sufficient to exhaust the issue. Torres did not ask the BIA to consider, nor did the

BIA analyze, whether the conviction for a “controlled substance offense” in the




      4
        Torres does not revive this claim in his briefs on appeal. Accordingly,
we find this argument abandoned and make no pronouncements as to the BIA’s
decision.

                                         -7-
removal context is analogous to the Sentencing Guidelines’ definition requiring a

trafficking element.

      Torres’s failure to exhaust this issue precludes our jurisdiction and we

dismiss the claim without reaching the merits.

B.    Aggravated Felony

      Torres’s second argument is that he was not convicted of an “aggravated

felony,” thereby preserving his eligibility for cancellation of removal under

8 U.S.C. § 1229b(a). The record makes clear that this issue was never presented

to the BIA , which divests us of jurisdiction.

C.    T orres’s Other C laims

      Since they were presented to the BIA, Torres’s final two claims survive the

procedural bar of exhaustion. Nevertheless, they must still withstand other limits

to our subject matter jurisdiction. Congress has eliminated judicial review of (1)

BIA discretionary decisions, 8 U.S.C. § 1252(a)(2)(B), as well as (2) any “final

order of removal against an alien who is removable by reason of having

committed” certain offenses, among them controlled substance offenses, 8 U.S.C.

§ 1252(a)(2)(C).

      These broad jurisdiction-stripping provisions are subject to tw o exceptions.

First, as an Article III court, we have inherent jurisdiction “to determine whether

the jurisdictional bar applies. W e may therefore decide whether the petitioner is

(i) an alien (ii) deportable (iii) by reason of a criminal offense listed in the

                                          -8-
statute.” Latu v. Ashcroft, 375 F.3d 1012, 1017 (10th Cir. 2004) (internal

citations omitted). Accordingly, we have jurisdiction to review Torres’s

arguments challenging the BIA’s order of removal on the basis that his plea and

conviction do not constitute an offense warranting removal. See Ballesteros v.

Ashcroft, 452 F.3d 1153, 1156–1157 (10th Cir. 2006).

       The second exception is statutory, coming from the REAL ID Act.

Congress added a new section making clear that “[n]othing in [1252(a)(2)(B) or

(C)], or in any other provision of this chapter (other than this section) which

limits or eliminates judicial review, shall be construed as precluding review of

constitutional claims or questions of law raised upon a petition for review.” 8

U.S.C. § 1252(a)(2)(D). Consequently, we are not barred by § 1252(a)(2)(B) or

(C) from reviewing Torres’s claims that raise either constitutional or legal

questions. See Ballesteros, 452 F.3d at 1157.

       W e find Torres’s final two claims sufficiently raise legal or constitutional

questions to confer jurisdiction to consider their merits. Torres’s due process and

equal protection challenges to the “stop-time” rule patently present a

constitutional question. His final argument based on consular notification rights

also raises a question of law under § 1252(a)(2)(D) because it involves legal

issues in interpreting a treaty. 5

       5
        W e have held that § 1252(a)(2)(D)’s “question of law” refers to a
“narrow category of issues regarding statutory construction.” Diallo v. Gonzales,
                                                                      (continued...)

                                         -9-
                                    III. Analysis

      W e review the legal and constitutional questions de novo. Ferry v.

Gonzales, 457 F.3d 1117, 1226 (10th Cir. 2006). W e now address Torres’s final

tw o claims.

A.    The Stop-Time Rule and C ancellation of Removal




      5
       (...continued)
447 F.3d 1274, 1282 (10th Cir. 2006). “Questions of law” pertain to “those issues
that were historically reviewable on habeas-constitutional and statutory-
construction questions, not discretionary or factual questions.” Id. (citing H.R.
Rep. No. 109-72 at 175 (2005), as reprinted in 2005 U.S.C.C.A.N. 240). Thus,
the BIA’s determination of a statutory time-bar sufficiently raises a question of
law to confer jurisdiction. Id. Here, Torres argues that he was entitled to
consular notification under the Vienna Convention and an INS regulation and that
a BIA procedural bar may not apply to those rights.

       In O Centro Espirita Beneficente U niao do Vegetal v. Ashcroft, we noted
that “an Act of Congress . . . is on a full parity with a treaty.” 389 F.3d 973, 1009
n.5 (10th Cir. 2004). The converse is also true: Congress’s treaty power is given
similar w eight to its legislative power. Cf. Valentine v. United States, 299 U.S. 5,
10 (1936) (“The Constitution declares a treaty to be the law of the land. It is
consequently . . . to be regarded in courts of justice as equivalent to an act of the
legislature, whenever it operates of itself without the aid of any legislative
provision.” (internal quotes omitted)). Thus, the interpretation of treaties, such as
the Vienna Convention, is a “question of law” under § 1252. See, e.g., O Centro,
389 F.3d at 988 (M urphy, J., concurring in part and dissenting in part) (“First and
foremost, the interpretation of [a] Convention is a question of law .”); see also
Quang Ly Tran v. Gonzales, 447 F.3d 937, 943 (6th Cir. 2006) (reviewing legal
issues involving the U.N. Convention Against Torture (CAT) under the
§ 1252(a)(2)(D ) grant); Akram Qassim Hamid v. Gonzales, 417 F.3d 642, 647 (7th
Cir. 2005) (courts of appeals may review constitutional and legal questions
“relevant to a petitioner’s claim for relief under CAT”); Kamara v. Att’y Gen. of
the U nited States, 420 F.3d 202, 211 (3d Cir. 2005) (finding jurisdiction over
“pure questions of law ” and the “issues of application of law to fact” in a CAT
claim).

                                         -10-
      Torres launches a constitutional attack on the denial of his eligibility for

cancellation of removal under 8 U.S.C. § 1229b(a). Under § 1229b(a),

cancellation of removal is a discretionary form of relief that allows the Attorney

General to cancel the removal order of a removable alien. To qualify for

cancellation of removal, an alien must satisfy three elements: (1) the alien must

have been “lawfully admitted for permanent residence for not less than five

years,” 8 U.S.C. § 1229b(a)(1); (2) the alien must have “resided in the United

States continuously for 7 years after having been admitted in any status,” id.

§ 1229b(a)(2); and (3) the alien may not have been “convicted of any aggravated

felony,” id. § 1229b(a)(3).

      Torres gained lawful permanent residence on October 30, 1992, and so

putatively satisfies the five-year requirement of § 1229b(a)(1). Nevertheless,

under the so-called “stop-time” rule, the IJ found Torres ineligible for

cancellation of removal under § 1229b(a)(2). The stop-time rule, as provided for

in 8 U.S.C. § 1229b(d)(1), is a methodology to calculate an alien’s continuous

physical presence or residence in the United States and thus determines whether

an alien has been here long enough to be eligible for cancellation of removal

under § 1229b(a)(2).

      Under the rule, time will stop accruing when the alien was (1) served with a

notice to appear, or (2) w hen the alien committed certain removable offenses. Id.

§ 1229b(d)(1). Torres arrived in the United States on October 30, 1992 and his

                                         -11-
removable offense occurred on August 6, 1999. The IJ held that the clock

stopped ticking “about a month and [a] half, two months short” of the seven-year

milestone of § 1229b(a)(2) and so denied him eligibility for cancellation. A.R. at

93.

      Torres argues that the stop-time rule as applied to him lacks a rational basis

and thus violates constitutional due process and equal protection principles. W e

find Torres’s constitutional arguments unpersuasive because he has no protected

liberty interest in the cancellation of his removal order and the challenged

statutory provisions easily withstand rational basis review.

      First, Torres alleges that his due process rights were violated because no

rational basis exists for the stop-time rule for § 1229b(a)(2)’s “continuous

presence” requirement when no such rule exists for § 1229b(a)(1)’s five-year

requirement. The stop-time rule does not extend to § 1229b(a)(1) because that

provision’s language refers only to law ful admission as a permanent resident,

while the stop-time rule applies only to “continuous residence or continuous

physical presence.” See 8 U.S.C. § 1229b(a)(1), (d)(1); see also Sinotes-Cruz v.

Gonzales, 468 F.3d 1190, 1197 (9th Cir. 2006). Although unclear from the briefs,

we construe this argument to encompass both substantive and procedural due

process claims. Second, Torres contends that an equal protection violation occurs

when § 1229b(a)(2)’s application to aliens of “any status” impermissibly creates




                                        -12-
disparate treatment of “first-time violation” and “repeat-law-breaking” aliens.

W e disagree with both contentions.

      1.     Procedural Due Process

      Before passage of the Illegal Immigration Reform and Immigrant

Responsibility Act of 1996 (IIRIRA), suspension of deportation, as a purely

discretionary form of relief, did not give rise to a liberty or property interest

protected by the due process clause. United States v. Aguirre-Tello, 353 F.3d

1199, 1204–05 (10th Cir. 2004) (examining the case law in several circuits),

vacated, United States v. Aguirre-Tello, 353 F.3d 1199, 1209 (10th Cir. 2004) (en

banc). Nevertheless, “when facing deportation . . . aliens are entitled to

procedural due process, which provides an opportunity to be heard at a

meaningful time and in a meaningful manner.” Id. at 1204.

      Torres’s claims are governed by the IIRIRA; nevertheless, the same point

of law applies. W hile the cancellation of removal is not a liberty or property

interest, aliens challenging eligibility for the cancellation of removal are entitled

to an “opportunity to be heard at a meaningful time and in a meaningful manner.”

Id. Torres received the process that was due, as evidenced by the IJ’s colloquy




                                          -13-
with Torres’s counsel regarding the cancellation of removal, 6 and he was entitled

to no more.

      2.       Equal Protection & Substantive Due Process

      In disposing of Torres’s equal protection and substantive due process 7

claims, we hold that the stop-time rule is rationally grounded. See Appiah v. INS,

202 F.3d 704, 709–10 (4th Cir. 2000) (applying rational basis review to

substantive due process and equal protection challenges to stop-time rule). W ith

the stop-time rule, “Congress intended to prevent aliens from continuing to



      6
        The transcript for Torres’s removal proceeding reveals that the IJ
permitted Torres’s counsel to present arguments in favor of eligibility for
cancellation of removal.

      THE COURT: The Court set the matter down this afternoon for
      argument on whether the respondent qualified for cancellation of
      removal under 240A(a). M r. Salvator [Torres’s counsel], is there
      anything you want to state, sir?

      TORRES COUNSEL: Your honor, I’ve looked at the brief that the
      Service has submitted and I understand the argument that appears
      under the Service’s interpretation of the law M r. Torres is short
      about a month in terms of qualifying based on continuous presence
      and our argument to submit to the court is simply that there’s no
      rational basis for distinguishing or cutting rather having a stop time
      provision for continuous presence and not having a stop time
      provision for lawful permanent residents.

      THE COURT: Okay.

A.R. at 92.
      7
           Assuming arguendo that this claim requires any substantive due process
review.

                                         -14-
accumulate time toward the continuous residency requirement after INS had

issued an order to show cause to an alien.” Sibanda v. INS, 282 F.3d 1330, 1335

(10th Cir. 2002). By mandating the stop-time rule, Congress also removed an

alien’s incentive for prolonging removal hearings in order to become eligible for

cancellation of removal. Appiah, 202 F.3d at 710. These purposes are valid

governmental objectives.

      Torres argues that the statutory scheme is irrational because the stop-time

rule applies only to § 1229b(a)(2) (seven years of continuous residence) and not

to § 1229b(a)(1) (five years from law ful admission) and so the incentive to

prolong removal proceedings persists. W e do not follow this logic. An alien

must satisfy all three requirements of § 1229b(a) to be eligible for cancellation.

If § 1229b(a)(2) cannot be satisfied, then the alien is ineligible for cancellation of

removal notwithstanding the alien’s compliance with § 1229b(a)’s other

provisions. If an alien is short of the seven years required under § 1229b(a)(2),

he is ineligible for cancellation of removal and so it does not matter that the

alien’s time counted toward permanent residency still accrues under

§ 1229b(a)(1). Accordingly, prolonging the removal proceedings will be

unavailing.

      Torres also complains that the stop-time rule lacks a rational basis because

it (1) denies cancellation to lawfully admitted aliens who have not been

continuously present in the country for seven years, (2) while granting eligibility

                                          -15-
for aliens who may have been in the country unlawfully (and subsequently gained

legal permanent residence) but have nonetheless been in the country for the

requisite seven years.

      W e disagree that these classifications fail rational basis review. Section

1229b(a)(1) provides that aliens eligible for cancellation must have been law fully

admitted for permanent residence for at least five years. Congress may have

determined that after five years of lawful residence and seven years of physical

presence in the country, aliens should be eligible for cancellation of removal

regardless of their prior unlawful presence in the country. W hile the policy

objective may not be perfectly advanced by these provisions, only a reasonable

relationship to the objective and the chosen means need be shown.

      The Supreme Court has repeatedly emphasized that over no conceivable
      subject is the legislative power of Congress more complete than it is
      over the admission of aliens, and it has long recognized the power to
      expel or exclude aliens as a fundamental sovereign attribute exercised
      by the Government’s political departments [is] largely immune from
      judicial control. Thus, in determining whether a rational basis exists for
      making distinctions between classes of aliens, we are especially
      deferential.

Latu, 375 F.3d at 1020 (internal quotations omitted). If Congress chooses to treat

aliens who were formerly present illegally but legalized their status more

favorably than those who commit drug crimes, it is not our role to second-guess

the governmental objective.




                                        -16-
      Since we find no constitutional infirmity with § 1229b(a) and the stop-time

rule, we need not address Torres’s arguments about alternate interpretations of the

stop-time rule.

B.    Consular Notification

      Torres’s final argument concerns the INS’s failure to apprise him that he

was entitled to communicate with M exican consular or diplomatic officers under

the Vienna Convention and immigration regulations. Specifically, he contends

that the BIA’s failure violates Article 36(1)(b) of the Vienna Convention on

Consular Relations 8 and 8 C.F.R. § 236.1(e). 9 The BIA held that Torres’s

argument was w aived because he failed to assert the issue before the IJ, and, in

any event, Torres could not show that the violation resulted in any prejudice.

A.R. at 46.


      8
          Article 36(1)(b) holds,

      W ith a view to facilitating the exercise of consular functions relating to
      nationals of the sending State: if he so requests, the competent
      authorities of the receiving State shall, without delay, inform the
      consular post of the sending State if, within its consular district, a
      national of that State is arrested or committed to prison or to custody
      pending trial or is detained in any other manner.

21 U.S.T. 77, 100-101 (Apr. 24, 1963). The United States is a signatory to the
Vienna Convention, which was ratified by the United States on October 22, 1969.
See Cong. Rec. 30997 (1969).
      9
         The regulation states, “Privilege of communication. Every detained alien
shall be notified that he or she may communicate w ith the consular or diplomatic
officers of the country of his or her nationality in the United States.” 8 C.F.R.
§ 236.1(e).

                                         -17-
      1.     The BIA’s Procedural Bar

      The BIA determined that Torres’s consular notification argument was not

presented to the IJ and thus the argument was waived. “On a petition for review

to this court[,] we will not permit the petitioner to circumvent proper procedural

requirements of the BIA by presenting contentions that were procedurally barred

by the Board.” Galvez Pineda v. Gonzales, 427 F.3d 833, 837 (10th Cir. 2005).

In this petition, Torres claims that a “review at the BIA is de novo, and the B IA

cited no case law or regulation in support of the procedural default it applied for

the first time in the Torres case.” Aplt. Br. at 54–55. W e find this contention

unpersuasive.

      The BIA has held that matters not raised before an IJ are not preserved on

appeal. See In re R- S- H -, 23 I. & N. Dec. 629, 638 (B.I.A. 2003) (“The record

does not reflect that the respondent raised any objections to the attorneys’

presence at the hearing. Therefore, the respondent waived his opportunity to

pursue this issue on appeal.”); In re Fidel Jim enez-Santillano, 21 I. & N. Dec.

567, 570 n.2 (B.I.A. 1996) (“The record reflects, however, that this issue was

neither raised before, nor ruled upon by the Immigration Judge. Therefore, we

will not decide the issue, for it is not properly before us.”); M atter of Edwards, 20

I. & N. Dec. 191, 196 n.4 (B.I.A. 1990) (“[B]ecause the respondent did not object

to the entry of this document into evidence at the hearing below, it is not

appropriate for him to object on appeal.”); M atter of Garcia-Reyes, 19 I. & N.

                                         -18-
Dec. 830, 832 (B.I.A. 1988) (“It is clear that objections themselves should be

made on the record, or such objections will not be preserved for appeal.”).

      The BIA’s waiver rule, as with most appellate bodies, is wholly consistent

with its rules of practice. See 8 C.F.R. § 1003.1(d) (“The Board shall function as

an appellate body charged with the review of those administrative adjudications

under the Act.”). As we have noted in analyzing the waiver doctrine in a

different context:

      In order to preserve the integrity of the appellate structure, we should
      not be considered a “second-shot” forum, a forum where secondary,
      back-up theories may be mounted for the first time. Parties must be
      encouraged to give it everything they’ve got at the trial level. Thus, an
      issue must be presented to, considered and decided by the trial court
      before it can be raised on appeal.

Tele-Communications, Inc. v. Commissioner, 104 F.3d 1229, 1233 (10th Cir.

1997) (internal quotations and citations omitted).

      These reasons apply with equal force to the BIA. Like circuit courts, the

BIA’s ability to engage in fact-finding is limited, 8 CF.R. § 1003(d)(3) (“The

Board will not engage in de novo review of findings of fact determined by an

immigration judge.”), and the failure to raise an issue before the IJ properly

waives the argument on appeal to the BIA. W e thus agree that the doctrine of

waiver can appropriately be applied by the BIA under its rules and precedent. 10

      10
          The G overnment suggests that Torres also failed to exhaust
administrative remedies under 8 U.S.C. § 1252(d)(1). Aple. Br. at 23–24. The
statutory exhaustion requirement is different than the BIA’s procedural bar. W e
                                                                      (continued...)

                                         -19-
       Since Torres failed to raise the regulatory right of consular notification

before the IJ, the BIA properly concluded the issue was procedurally barred. For

the same reasons as the BIA , we decline to reach the issue.

       2.    Effect of the Vienna Convention

       W hether Torres has a claim directly under Article 36(1)(b) of the Vienna

Convention is a different matter. Torres invites us to recognize an enforceable

right under the Vienna Convention that cannot be procedurally barred based on a

pair of International Court of Justice (ICJ) rulings. See Case Concerning Avena

and other M exican Nationals (M ex. v. U.S.), 2004 I. C. J. No. 128 (Judgment of

M ar. 31) (precluding the application of American procedural default rules to

Article 36 claims); LaGrand Case (F.R.G. v. U.S.), 2001 I. C. J. 466 (Judgment of

June 27) (same). We decline the invitation. Instead, we choose to follow, as w e

must, the dictates of the United States Supreme Court. See U.S. Const. Art III

§ 1.

       Only last year, the Supreme Court noted that the ICJ’s pronouncements are

not “conclusive on our courts,” but are only entitled to “respectful consideration.”

Sanchez-Llamas v. Oregon, 126 S. Ct. 2669, 2684–85 (2006). The Court then

reaffirmed its previous holding in Breard v. Greene, 523 U.S. 371, 375 (1998)

(dealing with state procedural bars), that, even if the Vienna Convention creates

       10
       (...continued)
need not reach the exhaustion issue since we find Torres’s claim was
“procedurally barred by the Board.” Galvez Pineda, 427 F.3d at 837.

                                         -20-
private enforceable rights, 11 such “claims under Article 36 of the Vienna

Convention may be subjected to the same procedural default rules that apply

generally to other federal-law claims.” Id. The Court reasoned that procedural

default rules are an important and indispensable part of our “adversary system,

which relies chiefly on the parties to raise significant issues and present them to

the courts in the appropriate manner at the appropriate time for adjudication.” Id.

at 2685.

      Accordingly, regardless of whether Article 36(1)(b) gives Torres an

enforceable right of consular notification, we hold that statutory and regulatory

procedural bars apply to Torres’s claim and the BIA’s finding that he defaulted on

his claim is conclusive.

      W e acknowledge that the Supreme Court’s ruling in Sanchez-Llam as dealt

specifically with state procedural default rules in the criminal setting. Yet, we do

not see how the Court’s rationale would dictate a different conclusion in federal

removal proceedings. After all, removal proceedings before an IJ and the B IA

“generally are adversarial and employ many of the same procedures used in

Article III courts.” Frango v. Gonzales, 437 F.3d 726, 728 (8th Cir. 2006); see



      11
         And we have serious doubts that it does. See, e.g., Cardenas v. Dretke,
405 F.3d 244 (5th Cir. 2005) (the Vienna Convention does not confer individually
enforceable private rights); United States v. Emuegbunam, 268 F.3d 377, 394 (6th
Cir. 2001) (same); State v. M artinez-Rodriguez, 33 P.3d 267 (N.M . 2001) (same);
Oregon v. Sanchez-Llamas, 108 P.3d 573 (Ore. 2005) (same); Shackleford v.
Commonwealth, 547 S.E.2d 899 (V a. 2001) (same).

                                        -21-
also Detroit Free Press v. Ashcroft, 303 F.3d 681, 699 (6th Cir. 2002) (“It is clear

that removal proceedings are decidedly adversarial.”); North Jersey Media Group,

Inc. v. Ashcroft, 308 F.3d 198, 223–24 (3d Cir. 2002) (Scirica, J., dissenting);

Etchu-Njang v. Gonzales, 403 F.3d 577, 583 (8th Cir. 2005). In this case, Torres

was subject to an adversarial removal proceeding and so BIA procedural bars

rightfully applied.

      In fact, the nature of removal proceedings militates more strongly for the

application of procedural bars than in the criminal context. After all, a removal

proceeding is a civil proceeding, not a criminal one, and the demands of

constitutional or legal safeguards are accordingly less strict. Cf. United States v.

Valdez, 917 F.2d 466, 469 (10th Cir. 1990).

      W e close with our oft-noted admonition, “it has long [been] recognized

[that] the power to expel or exclude aliens as a fundamental sovereign attribute

exercised by the Government’s political departments [is] largely immune from

judicial control.” Latu, 375 F.3d at 1020. If the political branches do not wish to

exclude Article 36(1)(b) claims from agency procedural bars, it is not for us to

say differently.

      In sum, we find no error in the BIA’s conclusion that Torres’s consular

notification claim was waived.




                                         -22-
                                   IV. Conclusion

      For the foregoing reasons, we DISM ISS Torres’s appeal in part for lack of

jurisdiction and we DENY in part for lack of meritorious claims. The BIA’s

order of removal is A FFIR ME D.




                                        -23-